Title: From Thomas Jefferson to Blow & Milhado, 13 October 1792
From: Jefferson, Thomas
To: Blow & Milhado



Gentlemen
Philadelphia Oct. 13. 1792.

On my return to this place I found here your letter of Sep. 10. complaining of the outrage committed on your vessel on the coast of Africa by the Commander of an English armed vessel. I have, in a letter to our minister at the court of London, desired proper representations to be made on the subject, as I had before done in some similar cases. But this will only go to prevent a repetition of the injury. As to your  own personal satisfaction, it rests with yourselves to bring your action against the Commanding officer in the courts of England, where, the act having been unjustifiable in law, we ought to presume justice would be done. There is so little probability of the offender’s ever coming within the jurisdiction of our courts that it would be useless to note that his offence would be cognisable in them. I am Gentlemen Your most obedt. humble servt.

Th: Jefferson

